                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                                                )
                                                )
       v.                                       ) Criminal No. 10-144-02
                                                )
LEWIS WHOOLERY,                                 )
                                                )
                                                )


                                          OPINION

       Now pending is a pro se motion filed by defendant Lewis Whoolery (“Whoolery”)

seeking a judicial recommendation for residential reentry center (“RRC”) placement pursuant to

18 U.S.C. § 3624(c) (ECF No. 453). The government filed a response in opposition to the

motion, (ECF No. 455). The motion is ripe for decision.

       By statute, Congress directed the Bureau of Prisons (“BOP”) to provide for a period of

transition from prison to the community, as follows:

       (c) Prerelease custody.—

       (1)      In general.--The Director of the Bureau of Prisons shall, to the extent
             practicable, ensure that a prisoner serving a term of imprisonment spends a
             portion of the final months of that term (not to exceed 12 months), under
             conditions that will afford that prisoner a reasonable opportunity to adjust to
             and prepare for the reentry of that prisoner into the community. Such
             conditions may include a community correctional facility.

18 U.S.C. § 3624(c). Whoolery recognizes that the court lacks authority to order the BOP to

modify his sentence. Instead, he asks the court to recommend to the BOP that he be placed in a

halfway house for the final 12 months of his sentence. Whoolery cites 18 U.S.C. § 3621 (b)(4)

for the proposition that the BOP’s designation of the place of imprisonment must consider “any

statement by the court that imposed the sentence-- (A) concerning the purposes for which the
sentence to imprisonment was determined to be warranted; or (B) recommending a type of penal

or correctional facility as appropriate.”

        Whoolery seeks a judicial recommendation based on: (1) his exemplary prison record;

and (2) his desire to be nearer to his 12-year-old daughter. Whoolery attached a declaration, an

Individualized Reentry Plan, a Ph.D. diploma in Natural Medicine from Kingdom College of

Natural Health and a transcript reflecting a 3.96 GPA in his coursework. Whoolery states that he

has exceeded all the sentencing recommendations made by the court, including vocational

training and addressing his mental health issues.

        The government opposes the motion. The government points out, correctly, that

Whoolery was convicted of a significant fraud crime, argues that many of Whoolery’s court

filings while incarcerated contained false representations and suggests that the court should not

believe Whoolery’s declarations in support of this motion. The government further argues that

based on the numerous post-conviction motions filed by Whoolery asserting his innocence, he

has failed to accept responsibility for his criminal conduct, which should be the first step in his

rehabilitation.

        The court has no reason to doubt the veracity of Whoolery’s representations in his

declaration. On the other hand, the court has no recent, first-hand knowledge of Whoolery’s

character and conduct. He has been in the custody of the BOP since January 2, 2014. The court

must defer to the BOP’s observations and evaluations of his behavior since that time about

whether or not he has an exemplary prison record. Whoolery’s desire to be closer to his

daughter, while laudable and understandable, does not warrant special treatment because many

inmates share that desire.




                                                  2
       In summary, the responsibility to properly designate placement for inmates rests squarely

with the BOP. The court defers to the BOP’s decision with respect to Lewis Whoolery, and

notes that it would not have any objection to him being placed in a halfway house for the final 12

months of his sentence. The motion for a judicial recommendation will be denied.

               An appropriate order follows.




                                                    BY THE COURT:

                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Judge




                                                3
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                                              )
       v.                                     ) Criminal No. 10-144-02
                                              )
LEWIS WHOOLERY,                               )
                                              )
                                              )


                                         ORDER

               AND NOW, this 22nd day of August, 2019, for the reasons set forth in the

accompanying opinion, IT IS HEREBY ORDERED that Lewis Whoolery’s motion seeking a

judicial recommendation for RRC placement pursuant to 18 U.S.C. § 3624(c) (ECF No. 453) is

DENIED. The court, however, would not object to Lewis Whoolery being placed in a halfway

house by the Bureau of Prisons for the final 12 months of his sentence.



                                                    BY THE COURT:

                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Judge




cc:    Lewis Whoolery, 34634-068
       Federal Prison Camp Miami
       P.O. Box 779800
       Miami, FL 33177




                                                4
